Citation Nr: 0216754	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  94-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) from October 1, 1991 through December 21, 
2000.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This appeal originates from a January 1992 rating decision in 
which the RO granted service connection for PTSD and assigned 
a noncompensable evaluation, effective October 1, 1991.  The 
veteran submitted a notice of disagreement with the assigned 
evaluation in November 1992 and a statement of the case was 
issued in November 1992.  The veteran perfected his appeal to 
the Board of Veterans' Appeals (Board) in December 1992.

In an October 1996 decision, the Board determined that an 
initial 30 percent disability evaluation for PTSD was 
warranted.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formally 
known as the United Court of Veterans Appeals prior to March 
1, 1999) (Court).  Counsel for the Secretary of Veterans 
Affairs and the appellant filed a joint motion to vacate the 
Board's October 1996 decision and to remand the claim for 
additional development.  In the joint motion for remand, the 
parties noted that the Board's decision was issued in October 
1996, that the rating criteria for mental disorders had 
changed as of November 7, 1996, and that a remand was 
necessary for the veteran's claim to be considered under the 
new rating criteria, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Additionally, the parties agreed that the 
veteran needed to undergo a psychiatric evaluation in 
compliance with the new rating criteria.  The Court granted 
the joint motion on April 10, 1997.  

In March 1998, the Board remanded the claim to the RO for 
additional development consistent with the joint motion 
granted in the Court's April 10, 1997 order.  The RO 
accomplished the requested development but continued the 
denial of the claim.  Hence, the RO returned the matter to 
the Board for further appellate review.

In a January 1999 decision, the Board determined that a 50 
percent disability evaluation for PTSD, but no more, was 
warranted.  The veteran appealed the Board's decision to the 
Court.  Counsel for the Secretary of Veterans Affairs and the 
appellant filed a joint motion to vacate the Board's January 
1999 decision and to remand the matter for additional 
development.  In the joint motion for remand, the parties 
noted that the instructions from the Board's remand in March 
1998 had not been complied with since the veteran had not 
been afforded an examination as the Board had requested, 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court granted the joint motion on October 22, 1999

In June 2000, the Board remanded the claim to the RO for 
additional development consistent with the joint motion 
granted in the Court's October 1999 order.  The RO has 
accomplished the additional development, but continued the 
denial of  requested development has been accomplished and 
the case has been returned to the Board for further appellate 
review.

Because this appeal originates from the initial award of 
service connection for PTSD in 1992, the Board has 
recharacterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  For the period from the October 1, 1991, effective date 
of the grant of service connection through December 21, 2000, 
the veteran's PTSD was manifested, primarily, by poor 
concentration, sleep difficulty, flashbacks, feelings of 
anger and sadness, an inability to deal with stressful 
situations such as crowds, and limited social interaction; 
these symptoms reflect no more than considerable occupational 
and social impairment, or, since November 7, 1996, 
occupational and social impairment with reduced reliability 
and flexibility.


CONCLUSION OF LAW

The criteria for an initial disability evaluation for PTSD in 
excess of 50 percent, from October 1, 1991 through December 
21, 2000, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001, 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002) and 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the November 1992 statement of the case, numerous 
supplemental statements of the case, various correspondence 
from the RO, and Board remands dated in March 1998 and June 
2000, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate his 
claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the RO 
arranged for the veteran undergo a number of psychiatric 
examinations, and obtained VA outpatient treatment records 
from the VA medical facility identified by the veteran.  The 
Board notes that there is no allegation or indication that 
there is any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

During a VA psychiatric contract examination in November 
1991, the veteran reported that when he awakened at night he 
would swing at anybody.  He also reported being bothered by 
loud noises and staying home most of the time.  On 
examination the veteran was not in any acute stress and 
appeared clean with good hygiene and eye contact.  He had no 
indication of psychotic or manic thinking process, or any 
suicidal ideation.  His speech was clear and coherent.  His 
memory was adequate for recent events with adequate attention 
and concentration.  He was oriented times three with good 
insight and judgment.  In diagnosing the veteran as having 
PTSD, the examiner said that at the present time the veteran 
was well adjusted emotionally, was able to keep a job and had 
gone through a relationship that apparently had given him 
adequate coping and appropriate management of his fears.  The 
examiner opined that there was very minimal residual 
consequences of the veteran's Vietnam experience which would 
require very little medical attention in the future.  He 
recommended group therapy and individual outpatient 
counseling if the veteran continued to experience significant 
relationship difficulties.

In January 1992, the RO granted service connection for PTSD 
and assigned a noncompensable evaluation, effective October 
1, 1991.  

During a hearing at the RO in May 1993, the veteran testified 
that he had been at his current employment, a utility 
company, for 13 years.  He said that he worked as a coal 
handler and had been denied a promotion because of his 
drinking and the stress from service.  He said he had worked 
as a foreman for 8 years, but was demoted because he was not 
able to handle the pressure of the job.  He said he was close 
to being fired two years earlier because he had difficulty 
concentrating due to the Persian Gulf War.  He said other 
problems he experienced on the job had to do with remembering 
things and friction with other people.  He said that he 
attended group therapy at a Vet Center every two weeks.  He 
denied attending social functions such as church or dances.  
His wife said that the veteran was very quiet and spent most 
of his time watching television.  She said they only 
socialized with other Vietnam veterans and that the veteran 
could be angry and violent at home.  The veteran said that he 
attempted suicide about six months earlier.  He denied taking 
medication and said that none had ever been recommended.  He 
said that the last psychiatric examination he underwent was 
in November of 1991.

Findings on VA examination in June 1993 reveal that the 
veteran's affect and mood were constricted and sad, 
respectively.  His thinking was clear, and there was no 
evidence of hallucinations or other evidence of psychotic 
manifestations.  He did not show any symptoms of mania; 
however, he did appear sad.  He reported a low energy level 
and sporadic sleep.  His concentration was poor, and he had 
limited judgment and insight.  His memory for recent and 
immediate events was intact.  The examiner commented that the 
veteran did not have hallucinations or delusions, but 
reported what amounted to flashbacks.  He had problems 
associating with crowds and tolerating loud noises.  He had 
no friends and remained mostly at home.  Although he was 
working, he did not enjoy his work of 13 years.  He stopped 
drinking five years earlier which the examiner said showed 
partial recovery from the traumas.  He said that presently 
the veteran had poor sleep patterns and was irritable and 
angry.  He was diagnosed as having PTSD that was mild to 
moderate in degree.

A VA psychiatric examination report, also dated in June 1993, 
shows that the veteran was employed at a utility company 
which was not stressful, but which the veteran was not happy 
about.  The report also shows that on examination the veteran 
denied any hallucinations and illusions, and psychosis or 
delusional ideas were not detected.  The examiner noted that 
the veteran kept looking for reassurance from his wife and 
was quite dependent on her.  He also noted that the veteran 
did not enjoy leisure time and seemed fearful to be alone.  
Noted symptoms included nightmares, fear of crowds, and 
suicidal ideation.

Findings on VA PTSD examination in June 1994 reveal that the 
veteran was constricted, sad-faced, and had difficulty making 
eye contact.  He did not admit to hallucinations.  Evidence 
of psychosis was not detected nor symptoms of mania.  His 
energy level was low and according to him, he woke up every 
two hours during the night.  His concentration was still poor 
and he seemed to have limited judgment and insight.  He was 
not drinking anymore.  In summary, the examiner said that the 
veteran was a very angry man, who did not actually show why 
he was angry.  He was sad, explosive, and had been suicidal.  
He remembered a lot of losses rather than gains.  He alluded 
to a lot of flashbacks.  He was not psychotic, and did not 
hallucinate.  However, he found himself unable to cope with 
stressful situations, anniversaries of war events, large 
crowds, loud noises and had very few friends.  After many 
years of alcoholism, he had finally refrained from drinking.  
The examiner diagnosed the veteran as having  PTSD as 
evidenced by his recurrent and distressed recollection of his 
experiences in the war zone, his nightmares, his poor sleep 
pattern which caused him and his wife to sleep apart, his 
constricted range of affect, that is, lack of relatedness or 
belonging, inability to handle stress or stressful 
situations, and irritability and outbursts as evidenced by 
his non-directional anger and jealousy.  The examiner 
assigned a global assessment of functioning (GAF) score of 
50-70.

In a statement filed in October 1996, a friend of the veteran 
said that the veteran was slow to understand things and that 
people picked on him.  

The veteran also submitted a statement in October 1996, in 
which he indicated that he had trouble sleeping at night and 
dreamed frequently about what happened in Vietnam.  He 
described himself as jumpy and said he disliked loud noises.  
He said he had trouble keeping his concentration and was 
treated like a kid at work.  He said he could not cope with 
everyday stress and did not have many friends.  He denied 
having hobbies and said he had very little interest in 
outside things.  He said he was married to his third wife and 
was very jealous of her.  

The veteran's spouse submitted a statement in October 1996 to 
the effect that the veteran could at times be very distant 
and moody and had a severe lack of concentration.  She said 
that the veteran had no interest in going anywhere and had no 
hobbies.  She said he didn't smile or laugh very often and 
did not like his job.  

A private psychological report dated in April 1997 notes that 
the veteran had multiple sclerosis that had progressed to the 
point that the veteran recently had to leave work.  His 
mental functioning showed reasonable judgment and insight 
along with his realization that his difficulties interfered 
with both social and vocational activities.  As for his 
adaptive functioning, the veteran did not feel that his 
activities of daily living were significantly restricted, but 
admitted to little social functioning.  He spoke of his 
anxiety around crowds and difficulty in sustaining 
concentration.  The examiner said that the veteran appeared 
to show cognitive deficiencies as manifested by an impaired 
ability to learn new information or to recall previously 
learned information.  He also had some minimal language 
disturbances and had disturbances in his abilities to plan, 
organize, see things in sequence, or things in the abstract.  
In addition, he showed some symptoms of anxiety.  

In June 1997, the RO received a VA Form 21-4192 from the 
veteran's former employer, Hastings Utilities, showing that 
the veteran began employment in June 1980 and ended 
employment in March 1997.  The form also shows that the 
veteran voluntarily terminated his employment and presented 
no evidence of disability.   

During a VA general examination in August 1997, the veteran 
stated that he had been unemployed since March 1997 and the 
reason for his unemployment was directly related to his 
multiple sclerosis condition and the stresses caused by 
trying to continue employment with the disease. 

During an August 1997 VA PTSD examination, the veteran 
reported he had been taking Zoloft, 50mg, for the past three 
years.  On examination, his affect and mood were appropriate 
and he was oriented times three without any abnormal 
thoughts.  He remained clear and coherent and insight and 
judgment were good.  There was no indication of any organic 
process.  The examiner diagnosed PTSD, that was mild to 
moderate, prolonged, with intervening depression and episodic 
anxiety.  The examiner stated that the veteran continued to 
have difficulty with intrusive distressing recollection of 
events, present avoidance of stimuli and persistent symptoms 
of increased arousal.  Accordingly, he had difficulty staying 
asleep and had outbursts of anger on an episodic level with 
difficulty of concentration.  He also had indication of 
hyper-vigilance and exaggerated startle response.  The 
examiner opined that it appeared that the veteran's marriage 
suffered from this event, and his employment reflected 
unstable functioning, although the veteran had some stability 
for approximately 17 years at a utility company.

In a letter from the VA mental health services dated in 
September 1997, a physician indicated that the veteran 
continued to have persistent symptoms of depression.

In a September 1997 statement, the veteran's attorney said 
that the veteran's disabilities had worsened and requested 
that he be scheduled for a new examination.

The report of a February 1998 VA examination shows that the 
veteran was well oriented to time, place and person.  He was 
able to pursue a goal-oriented idea without difficulty.  
Affect showed slight blunting with moderate depression and 
slightly unstable mood, with some mild to moderate degree of 
anxiety exhibited during the evaluation.  His speech was 
occasionally very slightly slurred.  He was able to do simple 
abstractions without difficulty.  Remote memory did not show 
erosion.  His fund of general information was fair to good.  
There was no evidence of underlying psychosis, and he denied 
any hallucinations, delusions, or suicidal ideation.  There 
was evidence of mild obsessive-compulsiveness.  Judgment was 
not markedly impaired, but insight was partially impaired.  
The examiner opined that the veteran's PTSD, which was mixed 
with depression, should be moved from mild/moderate to 
moderate/severe intensity.  He assigned a GAF score of 55 to 
60.

In a February 1998 decision, the Social Security 
Administration awarded the veteran disability benefits, as of 
March 1997, due to chronic PTSD, depression, and multiple 
sclerosis.

Individual and group therapy notes from a VA mental health 
clinic, dated from 1998 to 2000, These records reflect 
discussions of various issues and incidents of daily living.  
The records also reflect GAF scores ranging from as low as 40 
to as high as 60.  

In a July 2000 statement, the veteran's spouse said that the 
veteran had gotten much worse as far as his tolerance for 
crowds.  She said that they hardly went out and that she felt 
isolated.  She also said they were in marriage therapy due to 
marital problems and slept in separate bedrooms.  She also 
said that the veteran continued to live with nightmares and 
flashbacks.

The veteran reported at a VA examination in September 2000 
that he did not do much, often talked to veterans, had no 
hobbies, and stayed by himself most of the time.  He also 
said that he enjoyed family get-togethers with his wife.  He 
said he had sleep problems.  He said that he had temper 
flare-ups and mood swings since service which had carried 
over into developing a poor relationship with others.  He 
spoke of experiencing flashbacks of Vietnam and of being 
paranoid.  On examination, the veteran appeared his stated 
age and was clean with good hygiene.  He was appropriately 
dressed and groomed.  There was no observed abnormal 
movements or mannerisms.  His affect and mood were quite 
anxious with indication of decreased mood.  He was clear and 
coherent without any abnormal thought process and he appeared 
to have no organic process as well.  His memory and recall 
were quite clear and he was able to relate feelings of his 
experiences in Vietnam and also its consequences as it 
affects his past life and current functioning.  He maintained 
good eye contact and there was no indication of abnormal 
behavior or any obsessive or ritualistic behavior.  There was 
no indication of any hallucinations or delusions.  He denied 
any suicidal or homicidal ideations.  His insight and 
judgment were intact.  His interaction and communication were 
appropriate to the situation.  The examiner diagnosed PTSD, 
mild to moderate in severity, chronic, and assigned a GAF 
score of 70.  

The examiner concluded the September 2000 examination report 
by stating that the veteran continued to have symptomatology 
from PTSD.  He said he continued to have flashback and 
nightmares and dreams of Vietnam, which had directly affected 
his day-to-day, social, family and previously his work 
functioning.  In addition, the veteran continued to have 
difficulties of avoiding the traumatic events,  His efforts 
to suppress the memories continued to fail and he became 
anxious with physiologic reactivity to stress every time that 
his thoughts and feelings would take him to Vietnam as a 
result of a flashback.  He continued to have restricted range 
of affect, sense of foreshortened future and markedly 
diminished interest in any significant activities.  He seemed 
detached from others and avoided interaction, especially in a 
crowded situation.  The examiner recommended that the veteran 
be considered for an increase in his PTSD disability.

In an addendum opinion in September 2001, the examiner who 
conducted the September 2000 VA examination said indicated 
that his review of the veteran's claims file did not change 
his diagnosis or opinion he gave in September 2000.  He 
stated that he still recommended that the veteran be 
considered for an increase in his PTSD, as he continued to 
have difficulties in dealing with his symtpoms as a result of 
his experience in Vietnam.  He encouraged the veteran to 
pursue treatment considerations related to and pertaining to 
his serious anxiety and dysthymic disorders resulting from 
his PTSD.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The Board notes, initially, that during the course of the 
veteran's appeal, the criteria governing evaluation of 
psychiatric disabilities, to include PTSD, were revised, 
effective November 7, 1996.  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  In this case, the RO 
has evaluated the veteran's disability under the former and 
revised applicable criteria; hence, there is no due process 
bar to the Board doing likewise, applying the more favorable 
result.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect 
prior to November 7, 1996), a 50 percent rating is assigned 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contact except the most intimate be so adversely affected as 
to result in virtual isolation in the community, or that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activity resulting in profound retreat from 
mature behavior.  Finally, if the veteran is demonstrably 
unable to obtain or maintain employment, a total rating is 
warranted.  In regard to the above-noted criteria, the Court 
held that the Secretary's interpretation that the three 
criteria set forth in Diagnostic Code 9411 were each an 
independent basis for granting a 100 percent disability 
evaluation was reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under the revised criteria for evaluating PTSD, now found at 
38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating 
is to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the assignment of 
the initial 50 percent evaluation was proper, as the 
veteran's symptoms have not, at any point from October 1, 
1991 through December 1, 2000, met either the former or the 
revised criteria for, at least, the next higher, 70 percent, 
evaluation for PTSD.  

Among the regulations in effect prior to November 7, 1996, a 
VA regulation specified that the severity of a psychiatric 
disability be based upon actual symptomatology, as it affects 
social and industrial adaptability.  The rating board must 
not underevaluate the emotionally sick veteran with a good 
work record, nor must it overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  See 38 C.F.R. § 4.130 (in 
effect prior to November 7, 1996). 

VA treatment records and examination reports prior to 
December 22, 2000 have been fairly consistent in showing that 
the veteran's predominant symptoms were poor concentration, 
sleep difficulty, flashbacks, feelings of anger and sadness, 
an inability to deal with stressful situations such as 
crowds, and limited social interaction.  Despite these 
symptoms, the veteran has demonstrated an ability to maintain 
steady employment over a long period of time.  More 
specifically, the record shows that the veteran worked for 
the same utility company for 17 years before voluntarily 
terminating his employment in March 1997.  Although the 
precise reason he stopped working is not clear, it does not 
appear to have been related to his PTSD symptoms.  In this 
regard, the Board notes that the during a private 
psychological examination in April 1997 and a VA general 
examination in August 1997, the veteran reported that he had 
to stop working due to multiple sclerosis.  Curiously, his 
former employer submitted a completed employment information 
form (VA Form 21-4192) in June 1997 stating that the veteran 
presented no evidence of disability when he voluntarily 
terminated his employment in 1997.  

The Board notes that in February 1998, SSA determined that 
the veteran met the disability insured status requirements 
from 1997 through at least 2001.  However, his impairments, 
listed as PTSD, depression, and multiple sclerosis, show that 
his disability status was not solely supported by his PTSD 
symptoms.  See 38 C.F.R. § 4.130 (in effect prior to November 
7, 1996).  

As far as social adaptability, the evidence is clear in 
showing that, during the period in question, the veteran was 
impaired in his ability to establish and maintain affective 
or favorable relationships.  However, he has been married to 
his current wife for many years and has maintained adequate 
relationships with his Vietnam veteran friends.  In this 
regard, the veteran's wife testified in May 1993 that the 
veteran socialized with other Vietnam veterans, and the 
veteran reported at a September 2000 VA examination that he 
often talked to veterans and enjoyed family get-togethers 
with his wife.  Accordingly, the Board finds that the 
evidence establishes that, during the period in question, the 
veteran's ability to obtain and establish effective or 
favorable relationships with people was most consistent with 
considerable impairment as opposed to severe impairment, 
under the former criteria.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

The Board also has considered the various GAFs assigned 
during the period in question.  A GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th Edition, 1994).  In Carpenter 
v. Brown, 8 Vet. App. 240 (1995), the United States Court of 
Appeals for Veterans Claims (CAVC) recognized the importance 
of the GAF score and the interpretations of the score.  

While the veteran has been assigned a GAF as low as 40, as 
various reports of VA examinations during the period in 
question clearly establish that the predominant GAF scores 
assigned by the vast majority of examiners during the period 
in question have been in the 50 to 70 range.  Specifically, 
the veteran was assigned a GAF score of 50-70 by the June 
1994 VA examiner, a score of 55-60 by the February 1998 VA 
examiner, and a score of 70 by the September 2000 VA 
examiner.  The Court has noted that, per the DSM-IV, scores 
in the 55 to 60 range indicate "moderate difficulty in 
social, occupational, or school functioning."  Carpenter, 8 
Vet. App. at 242.  

The scores assigned by the majority of examiners also are 
consistent with various assessments of the condition by VA 
examiners.  In November 1991 that the veteran was well 
adjusted emotionally, was able to keep a job and had gone 
through a relationship which apparently had given him 
adequate coping and management of his fears.  A subsequent 
examiner who conducted a June 1993 VA examination, assessed 
the veteran's PTSD as mild to moderate in degree.  In 
assigning the veteran a score of 55-60, the VA examiner in 
February 1998 opined that the veteran's PTSD be moved from 
mild/moderate to moderate/severe intensity.  The September 
2000 examiner assessed the disability as moderate in degree. 
Although the examiners' classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, the overall classification of the 
veteran's PTSD as "moderate" in this case is the most 
appropriate classification based on the veteran's 
symptomatology and entire history as laid out above.  
See 38 C.F.R. § 4.130 (in effect prior to November 7, 1996).  

Turning to the new criteria, the veteran's symptomatology 
does not meet the criteria for a 70 percent rating for 
occupational and social impairment.  VA examination reports 
in 1991 and 2000 show that the veteran had good hygiene and 
was adequately groomed.  With the exception of a February 
1998 examination report noting that the veteran's speech was 
occasionally very slightly slurred, it was found at all the 
other examinations (1991, 1993, 1994, 1997, and 2000) to be 
clear and coherent with no abnormal thoughts.  While medical 
records do show that the veteran had episodic anxiety, such 
as around crowds, these incidents do not rise to the level of 
being in "near-continuous panic."  In addition, the 
psychiatric examination reports show that the veteran was 
well oriented to time, place and person, with no evidence of 
obsessive or ritualistic behavior that interfered with his 
routine activities.  Although the veteran has been found to 
be sad and depressed and was noted by a VA examiner in June 
1993 to be quite dependent on his wife, these specific 
symptoms have not affected his ability to function 
independently as evidenced by his 17 year work history and 
his ability to socialize with other Vietnam veterans.  

The evidence also shows that the veteran is not able to 
handle stressful situations and did have suicidal ideation on 
one occasion in June 1993.  However, this criteria in the 
absence of the other requisite criteria noted above, does not 
approximate a 70 percent evaluation.  Put another way, the 
veteran's overall disability picture as outlined above, for 
the period prior to December 22, 2000, most approximates the 
criteria for a 50 percent evaluation as opposed to a 70 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996).  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, there is no showing that, at any 
point during the period in question, the veteran's PTSD 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that the veteran's PTSD symptomatology alone has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Thus, in the absence of evidence of such factors 
as those noted above, the Board is not required to refer the 
claim for a higher evaluation during the period in question 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the reasons expressed above, the Board finds that the 
claim for an evaluation higher than 50 percent for the 
veteran's service-connected PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An initial evaluation for PTSD in excess of 50 percent, 
during the period from October 1, 1991 through December 21, 
2000, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

